—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 26, 2001 (People v Smith, 281 AD2d 646 [2001]), affirming a judgment of the Supreme Court, Queens County, rendered February 23, 1998.
*696Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Altman, J.P., Feuerstein, Krausman and H. Miller, JJ., concur.